Name: Council Decision of 10 April 1995 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: tariff policy;  trade policy;  European Union law;  defence;  technology and technical regulations
 Date Published: 1995-04-21

 Avis juridique important|31995D0128Council Decision of 10 April 1995 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods Official Journal L 090 , 21/04/1995 P. 0003 - 0004COUNCIL DECISION of 10 April 1995 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (95/128/CFSP) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.3 thereof, Having regard to the general guidelines given by the European Council on 26 and 27 June 1992, Having regard to Council Decision 94/942/CFSP of 19 December 1994 on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (1), Whereas the Republic of Austria, the Republic of Finland and the Kingdom of Sweden became members of the European Union on 1 January 1995; Whereas New Zealand has joined the nuclear suppliers group, HAS DECIDED AS FOLLOWS: Article 1 The list in paragraph 1 of Annex II to Decision 94/942/CFSP referred to in Article 3 of that Decision and in Article 6 (1) (a) of Regulation (EC) No 3381/94 (2) shall be replaced by the list appearing in Annex I to this Decision. Article 2 The list in Annex V to Decision 94/942/CFSP referred to in Article 6 of that Decision and in Article 20 (1) of Regulation (EC) No 3381/94 shall, with regard to Austria, Finland and Sweden, be supplemented by the items appearing in Annex II to this Decision. Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on the day of its publication. Done at Luxembourg, 10 April 1995. For the Council The President A. JUPPÃ  (1) OJ No L 367, 31. 12. 1994, p. 8. (2) Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (OJ No L 367, 31. 12. 1994, p. 1). ANNEX I List referred to in Article 1 Australia Canada Japan New Zealand Norway Switzerland United States ANNEX II >TABLE>